Order entered December 3, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01333-CV

                    IN THE INTEREST OF J.A. AND N.A., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JC-17-1156-X

                                            ORDER
       Before the Court is the November 25, 2019 request of Pamela Sumler, Official Court

Reporter for the 305th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request to the extent that the reporter’s record shall be filed by

December 6, 2019. We caution Ms. Sumler that further extension requests in this accelerated

appeal involving the termination of parental rights will be strongly disfavored.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE